Citation Nr: 1001823	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for urothelial 
carcinoma, urinary bladder, claimed as bladder cancer, due to 
herbicide exposure.  

2.  Entitlement to service connection for renal cell 
carcinoma, claimed as a kidney disorder, due to herbicide 
exposure.  

3.  Entitlement to service connection for liver disorder, 
unspecified, due to herbicide exposure.  

4.  Entitlement to service connection for benign prostate 
hypertrophy and prostate cancer, claimed as a prostate 
disorder, due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision, issued 
by the RO in May 2006.  


FINDINGS OF FACT

On November 30, 2009, prior to promulgation of a decision, 
the Board was notified by the American Legion that the 
Veteran had died in November 2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

These appeals on the merits have become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of these appeals or to any 
derivative claims brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of these appeals does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title...."  

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed without prejudice.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


